Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview on 12/1/2021 with Attorney Mark G. Tison.
The application has been amended as follows: 
1.	(Currently Amended) A method of wireless communication, comprising:
monitoring, by a first cell, one or more characteristics of a wireless signal associated with a user equipment (UE) which is in a connected state with a second cell, wherein the first cell is operable in a plurality of cell operational states including a dormant operational state and an active operational state; 
operating the first cell in the dormant operational state so as not to serve the UE by providing, by the first cell, a periodic low duty cycle (LDC) transmission of a narrowband channel in a downlink to the UE in the connected state with the second cell;
receiving, by the first cell in the dormant operational state, a beacon signal from the UE, the beacon signal having timing based on the periodic LDC transmission of the narrowband channel;
transitioning the first cell from the dormant operational state to the active operational state based on the one or more monitored characteristics of the wireless signal at a first time, wherein transitioning the first cell from the dormant operational state to the active operational state is based on the received beacon signal; 
operating the first cell in the active operational state so as to serve the UE, wherein the operating so as to serve the UE comprises:
providing, by the first cell, periodic high duty cycle (HDC) transmission;
performing UE specific transmission in the downlink to the UE in the connected state with the second cell; and
performing UE specific reception, by the first cell, in an uplink from the UE in the connected state with the second cell; and
transitioning the first cell from the active operational state to the dormant operational state based on the one or more monitored characteristics of the wireless signal at a second time






7.	(Currently Amended) The method of claim 1, wherein the operating so as not to serve the UE comprises performing periodic reception, by the first cell, in the uplink from the UE in the connected state with the second cell.

12.	(Currently Amended) An apparatus configured for wireless communication, comprising:
means for monitoring, by a first cell, one or more characteristics of a wireless signal associated with a user equipment (UE) which is in a connected state with a second cell, wherein the first cell is operable in a plurality of cell operational states including a dormant operational state and an active operational state; 
means for operating the first cell in the dormant operational state so as not to serve the UE by providing, by the first cell, a periodic low duty cycle (LDC) transmission of a narrowband channel in a downlink to the UE in the connected state with the second cell;
means for receiving, by the first cell in the dormant operational state, a beacon signal from the UE, the beacon signal having timing based on the periodic LDC transmission of the narrowband channel;
means for transitioning the first cell from the dormant operational state to the active operational state based on the one or more monitored characteristics of the wireless signal at a first time, wherein transitioning the first cell from the dormant operational state to the active operational state is based on the received beacon signal;
means for operating the first cell in the active operational state so as to serve the UE, wherein the means for operating so as to serve the UE comprises:
means for providing, by the first cell, periodic high duty cycle (HDC) transmission;
means for performing UE specific transmission in the downlink to the UE in the connected state with the second cell; and
means for performing UE specific reception, by the first cell, in an uplink from the UE in the connected state with the second cell; and
means for transitioning the first cell from the active operational state to the dormant operational state based on the one or more monitored characteristics of the wireless signal at a second time







13-17.	(Canceled).
18.	(Currently Amended) The apparatus of claim 12, wherein the means for operating so as not to serve the UE performing periodic reception, by the first cell, in the uplink from the UE in the connected state with the second cell.

23.	(Currently Amended) A computer program product for wireless communications in a wireless network, comprising:
a non-transitory computer-readable medium having program code recorded thereon, the program code including:

program code to operate the first cell in the dormant operational state so as not to serve the UE by providing, by the first cell, a periodic low duty cycle (LDC) transmission of a narrowband channel in a downlink to the UE in the connected state with the second cell;
program code to receive, by the first cell in the dormant operational state, a beacon signal from the UE, the beacon signal having timing based on the periodic LDC transmission of the narrowband channel; 
program code to transition the first cell from the dormant operational state to the active operational state based on the one or more monitored characteristics of the wireless signal at a first time, wherein transitioning the first cell from the dormant operational state to the active operational state is based on the received beacon signal; 
program code to operate the first cell in the active operational state so as to serve the UE, wherein the program code to operate so as to serve the UE comprises:
program code to provide, by the first cell, periodic high duty cycle (HDC) transmission;
program code to perform UE specific transmission in the downlink to the UE in the connected state with the second cell; and
program code to perform UE specific reception, by the first cell, in an uplink from the UE in the connected state with the second cell; and






24-25.	(Canceled).
26.	(Currently Amended) The computer program product of claim 23, wherein the program code to operate the first cell in the dormant operational state so as not to serve the UE perform periodic reception, by the first cell, in the uplink from the UE in the connected state with the second cell.

28.	(Currently Amended) An apparatus configured for wireless communication, the apparatus comprising:
at least one processor; and
a memory coupled to the at least one processor,
wherein the at least one processor is configured to cause the apparatus to:
monitor, by a first cell, one or more characteristics of a wireless signal associated with a user equipment (UE) which is in a connected state with a second cell, wherein the first cell is operable in a plurality of cell operational states including a dormant operational state and an active operational state; 
operate the first cell in the dormant operational state so as not to serve the UE by providing, by the first cell, a periodic low duty cycle (LDC) transmission of a narrowband channel in a downlink to the UE in the connected state with the second cell;
receive, by the first cell in the dormant operational state, a beacon signal from the UE, the beacon signal having timing based on the periodic LDC transmission of the narrowband channel;
transition the first cell from the dormant operational state to the active operational state based on the one or more monitored characteristics of the wireless signal at a first time, wherein transitioning the first cell from the dormant operational state to the active operational state is based on the received beacon signal;
operate the first cell in the active operational state so as to serve the UE, wherein to operate so as to serve the UE comprises:
provide, by the first cell, periodic high duty cycle (HDC) transmission;
perform UE specific transmission in the downlink to the UE in the connected state with the second cell; and
perform UE specific reception, by the first cell, in an uplink from the UE in the connected state with the second cell; and
transition the first cell from the active operational state to the dormant operational state based on the one or more monitored characteristics of the wireless signal at a second time





29-30.	(Canceled).
31.	(Currently Amended) The apparatus of claim 28, wherein the at least one processor configured to operate so as not to serve the UE perform periodic reception, by the first cell, in the uplink from the UE in the connected state with the second cell.

57.	(Currently Amended) The method of claim 1, wherein the wireless signal includes[[:]] a random access channel signal (RACH) preamble triggered by the second cell. 
59.	(Currently Amended) The apparatus of claim 12, wherein the wireless signal includes[[:]] a reserved physical RACH (PRACH) signature that identifies the UE. 
60.	(Canceled).
61.	(Currently Amended) The computer program product of claim 23, wherein the wireless signal includes[[:]] a sounding reference signal (SRS). 
62.	(Canceled).

64.	(Canceled).
68.	(Currently Amended) The method of claim 1, wherein one or more parameters corresponding to the narrowband channel are communicated to the UE by signaling from the second cell.

71.	(Canceled)

[[End Amendment]]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG L LAM whose telephone number is (571)272-6497.  The examiner can normally be reached on Monday -Thursday 9-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Dung  Lam/
Examiner, Art Unit 2646




	/LESTER G KINCAID/           Supervisory Patent Examiner, Art Unit 2646